United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chamblee, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Tim Egbuchunam, for the appellant
Office of Solicitor, for the Director

Docket No. 10-866
Issued: November 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 17, 2010 appellant, through his representative, filed a timely appeal from the
January 15, 2010 merit decision of the Office of Workers’ Compensation Programs, which
denied authorization for right hip surgery. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether the Office properly denied authorization for right hip surgery.
FACTUAL HISTORY
On July 30, 2005 appellant, then a 47-year-old letter carrier, sustained an injury in the
performance of duty: “Due to wet surface on metal step-up in the LLV I slip and twisted my
right hip and then attempted to grab something, pulled my right shoulder.” The Office accepted
his claim for sprain/strain of the right shoulder, arm, right hip and thigh. It also later accepted
degeneration of a lumbosacral disc, lumbar postlaminectomy syndrome and congenital
spondylolisthesis.

On September 23, 2005 appellant provided the following history of injury: “Patient
states he was performing his usual duties as a letter carrier when he slipped on a wet surface and
began to fall when he grabbed the mirror with his hand to attempt to break his fall.”
On April 26, 2007 Dr. Thomas Branch, appellant’s orthopedic surgeon, described the
history of injury as follows: “On July 30, 2005 [appellant] was climbing up into the postal truck.
His foot slipped and he twisted around to the side slamming his right hip and back into the truck
while his right hand was holding the mirror.”
On April 7, 2009 Dr. Branch related the history of injury: “He sustained an on[-]the[-]
job injury July 30, 2005 when he fell out of his mail truck striking his right side and back with
enough force to sustain a lower back fracture which required stabilization surgery in
February 2008.… Recently, it was discovered that the hip has completely deteriorated.”
Dr. Branch noted that appellant reported no injury or complaints to the right hip prior to his onthe-job injury, and he had no signs or symptoms of a systemic or biological arthritis as a cause of
the right hip deterioration. He added that the left hip appeared normal.
X-rays showed a severe collapse of the right hip.
relationship and the need for surgery:

Dr. Branch addressed causal

“[Appellant’s] right hip arthritis more likely than not falls into the category of
mechanical arthritis related to the original fall and on[-]the[-]job injury. It is
likely that the fall damaged the hip creating chondrolysis or other kind of
chondral damage that has caused or contributed to its current condition and need
for a total hip replacement. The need for back surgery and the changes in gait and
function due to the back surgery additionally underscores the connection between
the hip deterioration and his on[-]the[-]job injury.”
An Office medical adviser reviewed Dr. Branch’s report, noting that the accepted
condition was right hip strain. He advised: “Total hip replacement is not an appropriate
treatment for a strain injury.”
On June 24, 2009 Dr. Barry Koffler, an orthopedic surgeon and second opinion
physician, agreed that surgery was warranted but not as a result of the July 30, 2005 injury. He
stated: “The treatment [total hip replacement] is indicated, but there is no documentation of any
temporal relationship between the patient’s injury in 2005 and the present problem from which
he suffers at the present time. He relates very clearly that the hip pain from which he suffers
now has been a problem for the last year. There is no documentation that it was a problem
before the last year.”
Appellant underwent a total right hip replacement on July 20, 2009.
On August 10, 2009 the Office denied authorization for the right hip surgery. It found
that Dr. Koffler represented the weight of the medical evidence because he reviewed the medical
record and the statement of accepted facts.
On September 10, 2009 Dr. John W. Ellis, appellant’s osteopath, related the history of
injury: “On July 30, 2005 [appellant] stepped out of his … mail truck and slipped. He grabbed
2

the mirror handle and swung in the air hitting his right hip and straining his right shoulder, right
hip and right back.” Dr. Ellis diagnosed, among other things, contusion of the right hip with
internal derangement requiring hip surgery on July 20, 2009 and concluded that this diagnosis
arose out of and in the course of employment. He stated:
“As [appellant] swung on the [postal truck], he strained his right shoulder, right
wrist and back. He contused his right hip and right knee. The right knee
improved. The back continued to hurt with deranged discs requiring back surgery
of February 28, 2006. The right hip continued to hurt requiring the right hip
replacement surgery on July 20, 2009.”
On September 22, 2009 Dr. Branch reported on diagnostic testing:
“[Appellant] returns today with the MRI [magnetic resonance imaging] scan of
the left hip confirming the absence of avascular necrosis. Clearly, his right hip
issue is more likely than not related to the injury on the job and not avascular
necrosis. As you know AVN or avascular necrosis tends to be bilateral in nature
and since his left hip is normal it is more likely than not the cause of his right hip
degeneration.”
On January 15, 2010 the Office reviewed the merits of appellant’s claim and denied
modification of its August 10, 2009 decision.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty the services,
appliances and supplies prescribed or recommended by a qualified physician that the Secretary
of Labor considers likely to cure, give relief, reduce the degree or the period of any disability or
aid in lessening the amount of any monthly compensation.1 The Office must therefore exercise
discretion in determining whether the particular service, appliance or supply is likely to effect the
purposes specified in the Act.2 The only limitation on the Office’s authority is that of
reasonableness.3
The Office’s obligation to pay for medical treatment under section 8103 of the Act
extends only to treatment of employment-related conditions and appellant has the burden of
establishing that the requested treatment is for the effects of an employment-related condition.
Proof of causal relation must include rationalized medical evidence.4 Medical conclusions
1

5 U.S.C. § 8103(a). These services include surgery and hospitalization. Federal (FECA) Procedure Manual,
Part 3 -- Medical, Overview, Chapter 3.100.2.a (October 1990).
2

See Marjorie S. Geer, 39 ECAB 1099 (1988) (the Office has broad discretionary authority in the administration of
the Act and must exercise that discretion to achieve the objectives of section 8103).
3

Daniel J. Perea, 42 ECAB 214 (1990).

4

Debra S. King, 44 ECAB 203 (1992).

3

unsupported by rationale are of little probative value.5 Medical conclusions based on inaccurate
or incomplete histories are also of little probative value.6
ANALYSIS
Appellant seeks authorization for his right total hip replacement on July 20, 2009. He has
the burden of establishing that the surgery was for the effects of an employment-related
condition.
Supporting his request are reports from Dr. Branch, his orthopedic surgeon, and Dr. Ellis,
his osteopath. However, these doctors based their opinions on a history of injury that differs
materially from what is found in the factual and medical evidence contemporaneous to the
July 30, 2005 injury at work. The contemporaneous evidence indicates that appellant slipped
and twisted his hip and was diagnosed with a sprain/strain. Two years later, Dr. Branch reported
that appellant slammed his right hip and back into the truck, striking his right side and back with
enough force to sustain a lower back fracture. Dr. Ellis also described an impact injury,
reporting that appellant swung in the air hitting his right hip and contusing it. To the extent that
this unsupported history of forceful impact led these doctors to conclude that appellant’s total hip
replacement was a result of what happened on July 30, 2005, the Board finds their opinions to be
of diminished probative value.
Dr. Branch noted that appellant had no signs or symptoms of a systemic or biological
arthritis as a cause of the right hip deterioration and he noted that the left hip appeared normal.
He concluded that appellant’s hip arthritis was mechanical, but he did not soundly explain, how
the slip and twist incident on July 30, 2005 contributed to total hip replacement four years later.
Dr. Branch did not address what clinical findings from the date of injury forward supported his
opinion. He did not explain how changes in gait and function due to back surgery caused
unilateral hip deterioration. Dr. Ellis offered no reference to the medical record to support his
view that appellant suffered a contusion and internal derangement on July 30, 2005. He simply
stated that the right hip “continued to hurt requiring the right hip replacement surgery.” Because
these reports lack sufficient rationale to establish a causal relationship between the work incident
on July 30, 2005 and appellant’s hip replacement on July 20, 2009, the Board finds that they are
of diminished value.
Dr. Koffler based his opinion on a proper medical history. He reviewed the medical
record and the statement of accepted facts, and he did not support a temporal relationship
between the incident in 2005 and appellant’s current hip problem in 2009. Indeed, appellant
made clear that his hip pain had been a problem “for the last year.” Absent any bridging
documentation of an internal hip injury, Dr. Koffler concluded that right hip surgery was not a
result of the July 30, 2005 injury.

5

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

6

James A. Wyrick, 31 ECAB 1805 (1980) (physician’s report was entitled to little probative value because the
history was both inaccurate and incomplete). See generally Melvina Jackson, 38 ECAB 443, 450 (1987) (addressing
factors that bear on the probative value of medical opinions).

4

The Office has broad discretionary authority under section 8103 of the Act. Given the
lack of convincing supporting evidence and the lack of bridging documentation, the Board finds
that the Office acted reasonably in denying authorization for appellant’s total right hip
replacement. The Board will therefore affirm the Office’s January 15, 2010 decision.
CONCLUSION
The Board finds that the Office did not abuse its discretion in denying authorization for
right hip surgery.
ORDER
IT IS HEREBY ORDERED THAT the January 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

